Citation Nr: 1633999	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  13-21 713A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for erectile dysfunction.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 through December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In his substantive appeal, the Veteran asked that a Board hearing be held in this matter.  In July 2015, the Board remanded the matter so that the Veteran could be afforded the requested hearing.  A Board hearing was scheduled to take place in November 2015.  Notice to that effect was mailed to the Veteran in September 2015.  The Veteran did not appear at the scheduled hearing.  Neither he nor his representative has stated any cause for the Veteran's failure to appear or made a renewed request for a hearing.  The matter now returns to the Board for de novo review.

The issue of the Veteran's entitlement to service connection for depression has been raised by the record in an August 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his December 2009 claim, the Veteran described a single instance in which he experienced erectile dysfunction.  He did not, however, point to any specific treatment nor did he indicate that an actual diagnosis of erectile dysfunction or other genitourinary condition was ever diagnosed.  

In December 2011, June 2012, December 2012, and October 2013 VA treatment records, the Veteran denied experiencing erectile dysfunction.  However, a VA treatment entry stated:  "Per CPRS on 04/03/2015: Chronic back pain, erectile dysfunction, Elevated blood pressure reading without diagnosis of hypertension."  Because there is an indication that the Veteran has erectile dysfunction, the Board finds that a remand for a VA examination is necessary.

In addition, a December 2009 document from the Social Security Administration (SSA) reflects that the Veteran has been in receipt of SSA disability since June 1975.  As there is no indication for what disability the Veteran is receiving SSA benefits, a remand is necessary to attempt to obtain any relevant records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records dated from May 2015 to the present and associate them with the claims file.

2.  Obtain any relevant SSA records pertaining to the Veteran's receipt of SSA disability benefits beginning in June 1975.

3.  After the above development has been completed, schedule the Veteran for a VA examination to evaluate his claim for erectile dysfunction.  Following review of the claims file, the examiner should provide opinions that respond to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction began in or is otherwise etiologically related to his service.

(b) If erectile dysfunction is not related to service, whether it is at least as likely as not (50 percent or greater probability) that it is caused by the Veteran's service-connected recurrent major depression.  Please explain why or why not.

(c) If not, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected recurrent major depression.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

If the examiner is unable to render the requested opinions without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.
   
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

4.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


